DETAILED ACTION
1.	This office action is in response to communication filed 02/26/2021. Claims 1 has been amended. Claims 5 and 8 have been canceled. Claims 1-4, 6-7 and 9-10 are pending on this application.

Response to Arguments
2.	Applicant’s arguments with respect to amended claim 1 have been considered to overcome the rejections 35 USC § 102 from the previous cited reference Al-Shamma Pub. No. 2020/0020393 but does not overcome the rejection 35 USC § 103 from the previous cited references Al-Shamma in view of Yamazaki U.S. Pub. No. 2012/0286138 as applied to claim 3 from previous office action.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shamma Pub. No. 2020/0020393 in view of Yamazaki U.S. Pub. No. 2012/0286138.
Regarding claim 1, Fig. 6 of Al-Shamma discloses an analog  to digital converter (600; paragraph 0032) which converts analog signal (Axx) output from a neuromorphic device (paragraph 0023) into digital signal (Yxx) comprising: a counter (630) counting timing (CLK) for analog to digital conversion (600; ; paragraph 0032); a comparator (621) which compares the voltage of reference signal (VREF) for a neural network of the neuromorphic (paragraph 0023; see Fig. 1)  with the analog signal output (610) from the neuromorphic device  (paragraph 0023; see Fig. 1) and output the comparison result (output of 
Fig. 8 and Fig. 9 of Yamazaki disclose an analog to digital system (paragraph 0077) comprising a comparator (803; see paragraph 0122) to compare signal lines (102, 103) to reference signals (ramp reference 804 and 805; paragraph 0126), the reference signals (804, 805) are related to inverse activation functions (see Fig. 9 disclosed the inverse functions of reference signals 804 and 805) which include at least one of horizontal flipped waveform (804 waveform) and vertical flipped functions (805 waveform); wherein the reference signals (804, 805) which are related to inverse activation functions (inverse activation  functions of 804 with respect to 805 in Fig. 9) includes the functions which are generated by flipping (flipping of 804 or 805 in Fig. 9), cropping or both flipping (flipping of 804 or 805 in Fig. 9) and cropping the inverse activation function (inverse activation function of 805 respect to 804 in Fig. 9).
Al-Shamma and Yamazaki are common subject matter of analog-to-digital converter by comparison therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Yamazaki into Al-Shamma for the purpose of reduces noise for solid image system (paragraph 0133 of Yamazaki).

Regarding claim 3, Yamazaki incorporated into Al-Shamma as applied to claim 1 above. Fig. 8 and Fig. 9 of Yamazaki further discloses wherein the reference signals (804, 805) are related to inverse activation functions (inverse activation  functions of 804 with respect to 805 in Fig. 9) which include at least one of horizontal flipped waveform (horizontal flipped wave form of 804) and vertical flipped (vertical flipped wave form 805) functions.  


Regarding claim 7. Al-Shamma combined with Yamazaki as applied to claim 1 above, Fig. 1 and Fig. 6 of Al-Shama further discloses  wherein the A/D converter (600) sends the A/D convertor output (Yxx) to a next processing unit (130, HOST) in the order of the A/D conversion (600) is completed.  
Regarding claim 9. Al-Shamma combined with Yamazaki as applied to claim 1 above, Fig. 1 and Fig. 6 of Al-Shama further discloses the neuromorphic device (paragraph 0023).  
	Regarding claim 10. Yamazaki incorporated into Al-Shamma as applied to claim 3 above. Fig. 8 and Fig. 9 of Yamazaki further discloses wherein the reference signals (804, 805) which are related to inverse activation functions (inverse activation functions of 804 with respect to 805 disclosed Fig. 9) includes the functions which are generated by flipping (flipping of 804), cropping (trimming of 804 or 805) or both flipping (flipping of 804 and 805)  and cropping (trimming of 804 and 805) the inverse activation function (inverse function of 804 and 805).


5.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shamma combined with Yamazaki as applied to claim 1 above, and further in view of Sutardja U.S. patent No. 5,861,829.
Regarding claim 2, Al-Shamma combined with Yamazaki as applied to claim 1 above do not disclose wherein the reference signal (Vref) is generated by using one or more look up tables which one or more control signals for generating the reference signal are inputted into and digital to analog converters.
Fig. 3 of Sutardja discloses an analog-to digital converter comprising:  a reference signal (Reference signal for comparator 216) is generated by using one or more look up tables (318) which one 
Al-Shamma / Yamazaki and Sutardja are common subject matter of analog-to-digital converter therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sutardja into Al-Shamma/ Yamazaki for the purpose of providing analog-to-digital converters having a very high operating clock frequency, small die size, and low power consumption and methods of stabilizing the same against drift (Col. 1  lines 7-11 of Sutardja).  
 	Regarding claim 4. Al-Shamma combined with Yamazaki as applied to claim 1 above do not discloses wherein the comparator (612) compares the analog signal (610) with a median value of a plurality of signals included in the reference signal, and compares the analog signal with one of a plurality of signals included in the reference signal.  
Fig. 3 of Sutardja discloses an analog-to digital converter (300) comprising:  a reference signal generator (21) to generate a reference signal for comparator (reference signal for comparator 216); where in one of the comparator (216) compares the analog signal  (218) with a median value (median value from reference network  201) of a plurality of signals (plurality reference signals for 214s)  included in the reference signal (reference signal for comparator 216), and compares (216) the analog signal (218) with one of a plurality of signals (plurality reference signals from  214s)  included in the reference signal (reference signal for comparator 216).  
Al-Shamma/ Yamazaki and Sutardja are common subject matter of analog-to-digital converter therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sutardja into Al-Shamma/Yano for the purpose of providing analog-to-digital converters having a very high operating 
Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/04/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845